*64o..É,m i o,».
This is a Claim upon a policy of life Insurance. The defense Set' yp is. thaw-va»-snsitSM'of'hie death (Hay 22nd, 1916) the assured was no Itsngeí a member.of the defendant institution, having been dropped from member» Ship.' ly hie subordinate lodge .to April 25th."
The- faots of the matter- are these. In the month of Paroh the deoVaeed had padd all his indebtness in full to the end of that month. The testimony of two witnesses who are unimpeaohed, and who are corroborated by Ah: undoubtedly genuine and- contemporaneous entry (h. #3, p, 95) shows however thq^' at * meeting-held on April' 25th the deceased was declared indebted to the IfdgA i>S the sum of d-i.OO, being, dues 50/, endowment 50/, a'funeral, assessment of íl.OO, and a fins for failure to attend a funeral $2,00.
This' Indebtedness -had' of course- all been incurred during, that ¡eame month of April.
After' ah'effort to rotify the assured through his henifioiaiy {which.¡.the trial judge. thought, insufficient) and the,'amount not having been the assured wa's considered as though ha had been dropped; but. no fomnal aot-J-QU-was ever'taken by the lodge- in that respect.
The-situation Was therefore this -As ;showh by the by-law»offered.in evidence,'the defendant; institution consists, of 1.- A Grand !¿4¿e;. 2*v-.An- Endowment-Bureau of -che Grand Lodge; and 8,* Subordinate Lodgeh,' under' ■Iht-jurisdiótloA of ¡.'the, Grand Lodge.-,.. The-Endowment Bureau has exoluaiye.'ao»- ' tro¡l.¿f¡¿aattera rel¿-tiág;,to'Life Insurance* the Subordinate1 LodgeS havf’ exclusive' jurisdiction over-sick ’and’ fiméral benefits,, and oysr the’ conduct -ojf-thsl!) /Both¡ti^-'Bhrsau; and the'Lodgeil make.-their own-regulations'and aseses, ¡theirqwn lute;.but the Lodges oClleot- the- dues for. the • Bureau. ■'
Fróm thei by-laws of the, subordináis lodge, we -find -lst- fhav the-asiwibiArise» only.authority for depriving a member-of his "claims to the .ifiriltge* of the order”, is'-his neglecting- to'pay arrears,for twelve months, ¿rtví.lb, -Sec. 8; 2nüt- lhat ¿'member in arrears for three months dues ia not WWi.t.liid, to physiaian or'drugs,.Art, 13 Seo.' 1; and 3rd- That if a member be In erreers to the Endowment Fund. f«r two months dues the beneficiary will not-•be patdthe amount of-the-policy, Art,, .18 Sec, 1,
Erom.the regulations of Grand Lodge for the government of the fctoíto ^.Endowment w* find, 1st» That' the monthly dues are 50/ per member to *65feo do coileoted. by the vSúar&tf&wtfc* tod&r Arajl 'fGjpwarded at once to the Bureau, without being used for any other purpos*^Art. 1 Cec, 4; 2nd- Chat the beneficiary Kill not be paid the endowment if tne assured owes the Bureau two months due»--o'r more. Article 2, Sec. 4; Pointers No. 3, p. 34.
We see therefore, 1st- Chat the assured, vho was not twelve months in arrears, could not be deprived of the. "privileges of the order" and hence was still a member thereof; 2nd- Chat the dues to the Lodge and the du^s to the Bureau were distinct and could not be mingled; 3rd- Chat the assured could be denied the benefits furnished by the Lodge itself, if he owed the Lodge three months dues (or its equivalent); 4th- Chat his endowment could not be suspended unless he owed the Bureau of Sndownent two months dues, no natter hov: much he might owe his Looge; and 5th- Chat the assured owed the Bureau only the dues for the month of April, the i!ay dues not being payable at the time of his death.
It is clear therefore that the policy was still in force at the time the assured died.
77e note that Article 2, Sec. 4', and Pointer No. 3 seem to conflict with the fonn of notice provided by Article 1, Sec. 6, of the Bureau Piales (p, 6), but this conflict must be resolved in favor of the assured who is not 'responsible for the conflict and has all along paid his premiums.
Che judgment appealed from is correct.
Nudnne nt Affin.od.